Citation Nr: 9905846	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $948.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1952 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.

The Board notes that the appellant did not challenge the 
propriety of the calculated amount of overpayment; therefore, 
the matter on appeal is limited to the issue as listed on the 
title page of this decision.


FINDING OF FACT

The appellant did not act in bad faith or engage in unfair or 
deceptive dealing in the creation of the amount of this 
overpayment.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $948 is not barred by bad 
faith.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  38 C.F.R. 
§§ 1.963(a), 1.965(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  

The term bad faith generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense, such as conduct which is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences of that conduct, and which results in a loss to 
the government.  38 C.F.R. § 1.965(b) (1998).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:


(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302(West 1991);  38 C.F.R. § 1.965(a).

Factual Background

In August 1996 the RO notified the appellant that her pension 
award had been amended, based upon countable annual income 
from May 1, 1996, of $0.  It was noted that there was no 
reported income from the Department of Health and Human 
Services, Social Security Administration (SSA).  It was also 
noted that changes in income must be reported, and that 
failure to promptly notify VA of any changes could result in 
the creation of an overpayment that would have to be repaid.

In correspondence dated in June 1996, the appellant notified 
the RO that she hoped to receive SSA benefits soon.  

In May 1997 an SSA representative notified the RO that the 
appellant had been authorized to begin receiving benefits on 
May 3, 1997.

By correspondence dated June 10, 1997, the RO notified the 
appellant of a proposal to stop payments effective June 1, 
1997, because evidence received indicated her family income 
had changed.  It was noted that payments would not be 
adjusted for 60 days from the date of that correspondence, 
and that evidence in dispute of the adjustment should be 
submitted during that period.

In correspondence dated in June 1997, the appellant reported 
that she began receiving SSA benefits of $474 per month in 
May 1997.  She also stated that she was confused as to the 
correct manner in which to report this income and that she 
had received various information from 3 government agencies.  

In August 1997 the appellant requested waiver of recovery of 
overpayment.  She also stated that she called VA twice to 
have payments stopped, but was instructed to wait until she 
was notified.  

In September 1997 the COWC denied entitlement to waiver of 
recovery of overpayment in the amount of $948.  The COWC 
found that the appellant had acted in bad faith by cashing VA 
checks to which she knew she was not entitled.

In her November 1997 notice of disagreement and May 1998 
substantive appeal, the appellant reiterated her claim that 
she had contacted VA personnel by telephone and inquired as 
to the proper manner in which to return VA payments.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In this case, the COWC noted the indebtedness did not result 
from fraud or misrepresentation, but found that the appellant 
had acted in bad faith which constituted a legal bar to the 
grant of the requested entitlement to waiver.  See 38 
U.S.C.A. § 5302.  The sole act of bad faith stated by the 
COWC was the appellant's failure to return VA checks issued 
for June 1997 and July 1997.

The Board notes the record does not reflect that the 
appellant was informed that she should return any checks 
issued subsequent to the effective date of the proposal to 
stop payments.  While VA correspondence of record clearly 
shows the appellant was notified that she would be required 
to repay any overpayment created, the record does not show 
that she was instructed to return checks issued after the 
proposed effective date for the termination of payments.

In addition, as the RO's correspondence was issued on June 
10, 1997, it is unlikely that such notice, even if it 
required the immediate return of VA payments, could be held 
to apply against a benefit payment for the month of June 
1997.  Based upon a review of the entire record, the Board 
finds the appellant did not act in bad faith or engage in 
unfair or deceptive dealing in the creation of the amount of 
this overpayment.

However, before recovery of indebtedness can be waived, it 
must also be shown that it would be against the principles of 
equity and good conscience to require the appellant to repay 
the debt to the government.  38 C.F.R. §§ 1.963, 1.965.  The 
Board notes that the COWC did not address this matter. 

The Board concludes, therefore, that further adjudication of 
this matter may not be undertaken at this time.  The United 
States Court of Veterans Appeals (Court) has found that if 
action by the Board involves a question not previously 
addressed, and such action could be prejudicial to the 
appellant, further due process must be provided.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


In light of the determination above, de novo action as to the 
issue of entitlement to waiver must be accomplished by the RO 
before review by the Board can be undertaken.


ORDER

Entitlement to waiver of overpayment of death pension 
benefits in the amount of $948 is not barred by bad faith.  
To this extent the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In this case, since it has been determined that additional 
development is necessary for a proper appellate decision, the 
Board must remand the case to the RO.


Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998). 

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant should be allowed an 
opportunity to submit additional evidence 
in support of the issue on appeal.  All 
pertinent documents received should be 
associated with the claims file.

2.  Thereafter, the COWC should review 
the record, and readjudicate the claim of 
entitlement to waiver of recovery of an 
overpayment of death pension benefits in 
the amount of $948. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

